DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
In view of the Appeal Brief filed on December 14, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647                                                                                                                                                                                                        
Drawings
The drawings are objected to for the following reasons:
Figure 1 depicts the reference numeral “14” improperly directed to a side of the bifurcated duct 20/recirculating air duct 22, as opposed to the enthalpy wheel as described in Applicant’s specification.
Claims 1 and 20 appear to be drawn to an embodiment of the invention containing a single enthalpy wheel, which appears to correspond to the description in, e.g., paras. [0028-0029] and [0035-0041]) of the specification. However, the drawings fail to depict an embodiment of the invention featuring a single enthalpy wheel. Specifically, Figure 1 shows two distinct wheels (the top wheel being unmarked, the bottom wheel being improperly marked, as detailed above). Figure 2 shows an enthalpy wheel 14 on the bottom and a desiccant wheel 56 on top. Figure 6 shows what is presumed to be an enthalpy wheel 14’ (unmentioned in the specification, as detailed below) on the bottom and a desiccant wheel 56 on top. Thus, it is unclear if the embodiment claimed in claim 1, per the corresponding description of the invention, is accurately depicted in the Figures. Conversely, the specification does not describe any embodiment of the invention featuring an enthalpy wheel working in tandem with another type of energy wheel, e.g., a desiccant wheel (see the corresponding specification objection below).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
In claim 6, “a recirculation damper within the outside air duct and positioned to recirculate a portion of the outside air from downstream of the enthalpy wheel to upstream of the enthalpy wheel.” Specifically, only dampers 39 and 42 are shown in the drawings, and they are known shown with or otherwise disclosed as having a recirculating feature as required by claim 6.
In claim 10, an embodiment of the invention featuring a heat wheel and a desiccant wheel, mutually distinct from one another. Specifically, no depiction of the invention features both a separate desiccant wheel 56 and a separate heat wheel 57, as per paras. [0053-0056] of the specification.
In claims 14 and 16-19, “the air handling system comprising at least one energy wheel”. Specifically, none of the Figures depict embodiments of the invention having only one energy wheel, as encompassed by claim 14 and its dependents.  
No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
heat wheel 57, as described in paras. [0053-0057] of the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
14’ in Figure 6.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONTROLLED AGRICULTURAL SYSTEM WITH ENERGY WHEEL FOR TREATING RECIRCULATING AIR AND METHOD OF USING SAME.
“recirculation damper” in claim 6.
The disclosure is objected to because of the following informalities:
The specification fails to accurately describe the embodiment of the invention depicted in Figures 1, 2, and 6, featuring an enthalpy wheel working in tandem with another wheel, e.g., a desiccant wheel. The specification only describes embodiments of the invention featuring the enthalpy wheel working alone, and the desiccant wheel working with a heat wheel.
In para. [0064], the statement “As shown in FIG. 6, a second desiccant wheel is installed downstream of the recirculation fans and condensing coil” causes confusion because Figures 6 only appears to show a single desiccant wheel 56 at the top of the air handling system 13, rather than multiple desiccant wheels. Furthermore, para. [0064] states “The enthalpy wheel is replaced with a heat wheel (sensible heat-only wheel, no desiccant)” which does not appear to be properly shown in Figure 6. Instead, Figure 6 depicts a wheel 14’ (believed to be an enthalpy wheel) rather than a heat wheel 57 (per Applicant’s numbering scheme in paras. [0054] and [0056]).
Appropriate correction is required.

Claim Objections
Claims 2, 11, and 23 are objected to because of the following informalities:  
In claims 2 and 11, the recitation “green house” should read “greenhouse” or the like in order to properly distinguish between the standard spelling of the horticultural structure versus a house that is colored green.
In claim 23, the recitation “further reduce heat content” should read “further reduce the heat content” or the like in order to maintain grammatical consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 6 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Specifically, claim 6 recites “a recirculation damper within the outside air duct and positioned to recirculate a portion of the outside air from downstream of the enthalpy wheel to upstream of the enthalpy wheel.” However, such a recirculation damper is not described in the specification. The only dampers that are disclosed by Applicant are the outside air damper 39 and the mixing damper 42. Both dampers are disclosed as being used to control the flow rate of outside air within the outside air duct, in a typical fashion. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, 11, 20, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a closed agricultural growing space” and subsequently recites “the recirculating air duct…in fluid connection with the closed growing space” which is indefinite due to the inherent contradiction of providing a “closed” space with recirculating air from a duct separate from the growing space. While the growing space and the recirculating air duct in combination may be considered to form a single closed system (notwithstanding the related §112b rejection of claim 9 hereinbelow), it is unclear how the growing space itself can be considered to be closed when it is clearly depicted in Figure 1 having an air inlet and an air outlet.

Claim 9 recites “the CO2 generator having an outlet positioned to add CO2 to the recirculating air duct” which is indefinite, because it is unclear how an additional gas can be added to a “closed agricultural growing space” while simultaneously maintaining the “closed” status of the growing space, given the fact that adding a new gas would appear to contradict the requirements for the growing space to be closed.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 14, 17-19, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being obvious over, Calton et al. (US 5,579,647 A), hereinafter Calton.
Regarding claim 10, Calton teaches a controlled agricultural system (abstract, regarding a desiccant assisted system for dehumidification and cooling of an enclosed space; Examiner notes that, per MPEP §2111.02(II), the intended agricultural use does not structurally distinguish the invention from the prior art, and that if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim), comprising: 
a closed agricultural growing space (enclosed space 11 is capable of being used for agricultural growing, as shown in fig. 1; column 9, lines 53-67; Examiner notes that, per MPEP §2114(II), the mere intent to use the closed space for the purpose of agricultural growing does not structurally distinguish the invention from the prior art); and 
an energy wheel (heat exchange wheel 24; fig. 1) capable of transferring sensible heat (fig. 1), the heat wheel positioned in and rotatable through both a recirculating air duct (first path 15; fig. 2) and an outside air duct (second path 15; fig. 2), the recirculating air duct adjacent the outside air duct (as shown in fig. 2) and in fluid connection with the closed growing space (11) and one or more recirculation fans (fans 19; fig. 2), the recirculating air duct (15) configured to recirculate air (13) from the closed growing space back to the closed growing space (as shown in fig. 2), the outside air duct (35) in fluid connection with one or more outside air fans (fan 38; fig. 2) positioned to cause outside air (34) to flow countercurrent to recirculating air (as shown in fig. 2); and
a desiccant wheel (desiccant wheel 22; fig. 1) capable of transferring latent heat (fig. 1), the desiccant wheel positioned in and rotatable through the recirculating air duct in series with the heat wheel (24) such that recirculating air passes through the desiccant wheel prior to passing through the heat wheel (as shown in figs. 1 and 2).
Alternatively, if for any reason it can be interpreted that the system of Calton is not disclosed as being used as a controlled agricultural system providing a grow space 

Regarding claim 22, Calton discloses the invention in claim 10, and further discloses the invention further comprising a cooling coil (second process evaporator coil 54; fig. 2) within the recirculating air duct (as shown in fig. 2), downstream of and in series with the enthalpy wheel (as shown in fig. 2), the cooling coil circulating a heat transfer fluid to remove heat from the air within the recirculating air duct (col. 13, lines 15-54).

Regarding claim 14, Calton teaches a method for treating air within a growing space of a closed agricultural system (abstract, regarding a desiccant assisted system for dehumidification and cooling of an enclosed space; Examiner notes that, per MPEP §2111.02(II), the intended agricultural use does not structurally distinguish the growing space of the closed agricultural system from the prior art, and that if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim), the method comprising:  
recirculating air (process air 13; fig. 2) from a closed agricultural growing space (enclosed space 11; fig. 2; Examiner again notes that the enclosed space 11 is capable of being used as a growing space) through an air handling system (system 10; figs. 1 and 2), the air handling system comprising at least one energy wheel (desiccant wheel 22, heat exchange wheel 24; figs. 1 and 2) to reduce energy content of the recirculating air (see col. 6, lines 1-26); 
returning the recirculating air (13) to the closed growing space (as shown in fig. 2); and 
passing outside air (regenerative air 34; fig. 2) through the at least one energy wheel (as shown in figs. 1 and 2), the outside air passing counter-current to and separated from the recirculating air (as shown in fig. 1)).
Alternatively, if for any reason it can be interpreted that the system of Calton is not disclosed as being used as a controlled agricultural system providing a grow space as claimed, based on the teachings of Calton's enclosed space for temperature and humidity control, it would have been obvious to have provided/used the enclosed space as a grow space for controlled agricultural use since plants often need to be kept in precise temperatures and humidity settings for year round growth, and additionally because plants are often kept or grown in indoor spaces that are already being climate controlled, such as offices (Examiner notes that Veltkamp (US 2012/0260689 A1) is used to reject further claims that are specific to the structural limitations of the closed grow space and should be considered a teaching reference here).



Regarding claim 18, Calton discloses the invention of claim 14, and further discloses the invention further comprising monitoring a temperature and humidity of the recirculating air (via thermostat 42 and humidistat 40, as shown in fig. 2).

Regarding claim 19, Calton discloses the invention of claim 14, and further discloses the invention further comprising controlling the temperature and humidity of the closed growing space by monitoring the temperature and humidity of the recirculating air in the recirculating air (via thermostat 42 and humidistat 40, as shown in fig. 2) and controlling operation of the energy wheel and a cooling coil (col.14, lines 30-60; col. 15 lines 3-50; col. 18, lines 30-56).

Regarding claim 23, Calton discloses the invention of claim 14, and further discloses the invention further comprising passing the recirculating air (13) exiting the at least one energy wheel (22, 24) across a cooling coil (50, 54) circulating a heat transfer fluid to further reduce heat content of the recirculating air (col. 13, lines 15-54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 16, and 20-21 are rejected under 35 U.S.C. 103 as obvious over Calton et al. (US 5,579,647 A), hereinafter Calton, in view of Marron et al. (US 4,093,435 A).
Regarding claim 1, Calton discloses a controlled agricultural system (abstract, regarding a desiccant assisted system for dehumidification and cooling of an enclosed space; Examiner notes that, per MPEP §2111.02(II), the intended agricultural use does not structurally distinguish the invention from the prior art, and that if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim), comprising: 
a closed agricultural growing space (enclosed space 11 is capable of being used for agricultural growing, as shown in fig. 1; column 9, lines 53-67; Examiner notes that, per MPEP §2114(II), the mere intent to use the 
an energy wheel (desiccant wheel 22, heat exchange wheel 24; fig. 1) capable of transferring sensible and latent heat (Examiner notes that the wheels 22, 24 are together capable of transferring sensible and latent heat), the energy wheel positioned in and rotatable through both a recirculating air duct (first path 15; fig. 2) and an outside air duct (second path 35; fig. 2), the recirculating air duct adjacent the outside air duct (as shown in fig. 2) and in fluid connection with the closed growing space (11) and one or more recirculation fans (fans 19; fig. 2), the recirculating air duct configured to recirculate air (process air 13; fig. 2) from the closed growing space back to the closed growing space (as shown in fig. 2), the outside air duct in fluid connection with one or more outside air fans (fan 38; fig. 2) positioned to cause outside air (regenerative air 34; fig. 2) to flow countercurrent to recirculating air (as shown in fig. 2).
Calton teaches a separate desiccant wheel 22 and heat exchange wheel 24, but does not appear to specifically disclose an enthalpy wheel combining the heat exchange and desiccant functions.
However, Marron is in the field of rotary regenerative total heat energy exchangers (abstract) and teaches using an enthalpy wheel (wheel 10; col. 6, lines 39-47, regarding the wheel 10 is mounted for rotation spanning across an inlet air duct 21 and an exhaust air duct 22 to transfer both latent and sensible heat energy, accompanied or not by moisture, from the flowing exhaust airstream 23 from a room or 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the controlled agricultural system of Calton such that that functions of the desiccant wheel and heat exchange wheel are combined in a single enthalpy wheel as taught by Marron in order to reduce the complexity and number of moving parts of the system while maintaining the same physical effects.
Alternatively, if for any reason it can be interpreted that the system of Calton is not disclosed as being used as a controlled agricultural system providing a grow space as claimed, based on the teachings of Calton's enclosed space for temperature and humidity control, it would have been obvious to have provided/used the enclosed space as a grow space for controlled agricultural use since plants often need to be kept in precise temperatures and humidity settings for year round growth, and additionally because plants are often kept or grown in indoor spaces that are already being climate controlled, such as offices (Examiner notes that Veltkamp (US 2012/0260689 A1) is used to reject further claims that are specific to the structural limitations of the closed grow space and should be considered a teaching reference here).

Regarding claim 21, Calton as modified discloses the invention in claim 1, and further discloses the invention further comprising a cooling coil (second process evaporator coil 54; fig. 2) within the recirculating air duct (as shown in fig. 2), downstream of and in series with the enthalpy wheel (as shown in fig. 2), the 

Regarding claim 4, Calton as modified discloses the invention in claim 21, and further discloses wherein the cooling coil (54) comprises a direct expansion evaporation cooling coil (col. 11, lines 1-23).

Regarding claim 16, Calton discloses the invention in claim 14, and further discloses a separate desiccant wheel 22 and heat exchange wheel 24, but does not appear to specifically disclose wherein the at least one energy wheel comprises an enthalpy wheel.
However, Marron is in the field of rotary regenerative total heat energy exchangers (abstract) and teaches using an enthalpy wheel (wheel 10; col. 6, lines 39-47, regarding the wheel 10 is mounted for rotation spanning across an inlet air duct 21 and an exhaust air duct 22 to transfer both latent and sensible heat energy, accompanied or not by moisture, from the flowing exhaust airstream 23 from a room or the like to the oppositely flowing, fresh air supply airstream 24 from the atmosphere; fig. 5).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the controlled agricultural system of Calton such that that functions of the desiccant wheel and heat exchange wheel are combined in a single 

Regarding claim 20, Calton discloses a controlled air system in combination with a structure having a closed agricultural growing space (abstract, regarding a desiccant assisted system for dehumidification and cooling of an enclosed space; Examiner notes that, per MPEP §2111.02(II), the intent to use the controlled air system in combination with a greenhouse in particular does not structurally distinguish the invention from the prior art, and that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction), the controlled air system comprising: 
an energy wheel (desiccant wheel 22, heat exchange wheel 24; fig. 1) capable of transferring sensible and latent heat (Examiner notes that the wheels 22, 24 are together capable of transferring sensible and latent heat), the energy wheel positioned in and rotatable through both a bifurcated duct (system 10; fig. 1), the duct having a recirculating air portion (first path 15; fig. 2) and an outside air portion (second path 35; fig. 2), the recirculating air portion in fluid connection with the closed agricultural growing space (11) and one or more recirculation fans (fans 19; fig. 2), the recirculating air portion configured to recirculate air (process air 13; fig. 2) from the closed agricultural growing space back to the closed 
a cooling coil (54) within the recirculating air portion of the bifurcated duct (as shown in fig. 2), downstream of and in series with the energy wheel (as shown in fig. 2), the cooling coil circulating a heat transfer fluid to remove heat from air within the recirculating air portion of the bifurcated duct (col. 13, lines 15-54).
Calton teaches a separate desiccant wheel 22 and heat exchange wheel 24, but does not appear to specifically disclose an enthalpy wheel combining the heat exchange and desiccant functions.
However, Marron is in the field of rotary regenerative total heat energy exchangers (abstract) and teaches using an enthalpy wheel (wheel 10; col. 6, lines 39-47, regarding the wheel 10 is mounted for rotation spanning across an inlet air duct 21 and an exhaust air duct 22 to transfer both latent and sensible heat energy, accompanied or not by moisture, from the flowing exhaust airstream 23 from a room or the like to the oppositely flowing, fresh air supply airstream 24 from the atmosphere; fig. 5).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the controlled agricultural system of Calton such that that functions of the desiccant wheel and heat exchange wheel are combined in a single 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Calton et al. (US 5,579,647 A), hereinafter Calton, in view of Marron et al. (US 4,093,435 A) as applied to claim 1, and further in view of Veltkamp (US 2012/0260689 A1).
Regarding claim 2, Calton as modified discloses the invention in claim 1, but does not appear to specifically disclose wherein the closed growing space comprises a green house. 
However, Veltkamp is in the field of controlling the climate in a greenhouse (abstract) and teaches wherein the closed growing space comprises a green house (para. [0041]).  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the controlled agricultural system of Calton such that the closed growing space comprises a green house as taught by Veltkamp in order to precisely control the temperature and humidity settings therein providing an optimal environment for the particular use of plant growth therein.

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Calton et al. (US 5,579,647 A), hereinafter Calton, in view of Marron et al. (US 4,093,435 A) as applied to claim 1, and further in view of Spence et al. (WO 2006/007698 A1), hereinafter Spence.

However, Spence is in the field of plant growth chambers (abstract) and teaches wherein the closed growing space (housing 10; fig. 1) comprises light impermeable outer walls (side walls 15; fig. 1) and grow lights (one or more lights 26; fig. 1) positioned inside the closed growing space (as shown in fig. 1). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the controlled agricultural system of Calton such that the closed growing space comprises light impermeable outer walls and grow lights positioned inside the closed growing space as taught by Spence in order to provide an environment where not only temperature and humidity can be controlled, but further the light within the chamber can be controlled such that optimal growing conditions may persist.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Calton et al. (US 5,579,647 A), hereinafter Calton, in view of Marron et al. (US 4,093,435 A), hereinafter Marron, as applied to claim 4 above, and further in view of Kinnis (US 2004/0194371 A1).
Regarding claim 5, Calton as modified discloses the invention in claim 4, and further discloses a compressor (66) and a condensing coil (60) external to the recirculating air duct (as shown in fig. 2; Examiner notes that while Calton discloses that 
Alternatively, if for any reason it can be interpreted that the compressor is required to be external to the recirculating air duct, then Kinnis teaches, within the same field of endeavor, a compressor (32) and a condensing coil (26) external to the recirculating air duct for removing heat from the heat transfer fluid (para. [0062]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the controlled agricultural system of Calton such that the compressor is external to the recirculating air duct as taught by Kinnis because providing external condensing coils and a compressor used with such a heat transfer fluid loop is known in the art and provides temperature controlled-water for controlling air temperature of a system (see Kinnis, paras. [0062-0063, 0065]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Calton et al. (US 5,579,647 A), hereinafter Calton, in view of Marron et al. (US 4,093,435 A), hereinafter Marron, as applied to claim 1 above, and further in view of Wawryk (US 2014/0235157 A1).
Regarding claim 7, Calton as modified discloses the invention in claim 1, but does not appear to specifically disclose the invention further comprising a heat source positioned to provide heat within the recirculating air duct downstream of the enthalpy wheel.  

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the controlled agricultural system of Calton to include a heat source positioned to provide heat within the recirculating air duct downstream of the enthalpy wheel as taught by Wawryk in order to provide additional control to the air downstream of the enthalpy to control variations in temperature.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Calton et al. (US 5,579,647 A), hereinafter Calton, in view of Marron et al. (US 4,093,435 A), hereinafter Marron, as applied to claim 1 above, and further in view of Shelor (US 2015/0282440 A1).
Regarding claim 8, Calton as modified discloses the invention in claim 1, but does not disclose a CO2 monitor positioned to monitor a CO2 content in the recirculating air duct.  
However, Shelor is in the field of greenhouse environment control systems (abstract) and teaches a climate control for a greenhouse comprising a CO2 monitor (CO2 sensors 135; fig. 1) positioned to monitor a CO2 content in the greenhouse (125; fig. 1).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the controlled agricultural system of Calton to include the 2 monitor as taught by Shelor, whereby the CO2 monitor is positioned in the recirculating air duct (considered to have essentially the same air as the closed agricultural growing space due to its “closed” nature), in order to detect and control the level of CO2 in the system at safe levels.

Regarding claim 9, Calton as modified discloses the invention in claim 8, but does not appear to specifically disclose a CO2 generator and CO2 controller in communication with the CO2 monitor, the CO2 generator having an outlet positioned to add CO2 to the recirculating air duct.
However, Shelor teaches a CO2 generator (generator 100; fig. 1; see para. [0037]) and CO2 controller (PLC 130; fig. 1) in communication with the CO2 monitor (135), the CO2 generator having an outlet positioned to add CO2 to the recirculating air duct (para. [0033], regarding a programmable logic controller 130 may control fans and valves of the air mixing subsystem 110 to achieve a desired ratio of CO2 to air in the greenhouse 125, as determined using one or more CO2 sensors 135 in the greenhouse 125; as shown in fig. 1).  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the controlled agricultural system of Calton to include a CO2 generator and CO2 controller in communication with the CO2 monitor, the CO2 generator having an outlet positioned to add CO2 to the recirculating air duct as taught by Shelor in order to detect and control the level of CO2 in the system at safe levels.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Calton et al. (US 5,579,647 A), hereinafter Calton, in view of Veltkamp (US 2012/0260689 A1).
Regarding claim 11, Calton discloses the invention in claim 10, but does not appear to specifically disclose wherein the closed growing space comprises a green house. 
However, Veltkamp is in the field of controlling the climate in a greenhouse (abstract) and teaches wherein the closed growing space comprises a green house (para. [0041]).  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the controlled agricultural system of Calton such that the closed growing space comprises a green house as taught by Veltkamp in order to precisely control the temperature and humidity settings therein providing an optimal environment for the particular use of plant growth therein.

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Calton et al. (US 5,579,647 A), hereinafter Calton, in view of Spence et al. (WO 2006/007698 A1), hereinafter Spence.
Regarding claim 12, Calton discloses the invention in claim 10, but does not appear to specifically disclose wherein the closed growing space comprises light impermeable outer walls and grow lights positioned inside the closed growing space.  
However, Spence is in the field of plant growth chambers (abstract) and teaches wherein the closed growing space (housing 10; fig. 1) comprises light impermeable 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the controlled agricultural system of Calton such that the closed growing space comprises light impermeable outer walls and grow lights positioned inside the closed growing space as taught by Spence in order to provide an environment where not only temperature and humidity can be controlled, but further the light within the chamber can be controlled such that optimal growing conditions may persist.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Calton et al. (US 5,579,647 A), hereinafter Calton, in view of Kinnis (US 2004/0194371 A1).
Regarding claim 13, Calton discloses the invention in claim 22, and further discloses a compressor (66) and a condensing coil (60) external to the recirculating air duct (as shown in fig. 2; Examiner notes that while Calton discloses that the compressor 66 is in the recirculating air duct, claim 5 can be interpreted to only require the condensing coil to be external to the recirculating air duct) for removing heat from the heat transfer fluid (as shown in fig. 2), and wherein the cooling coil comprises a direct expansion evaporation cooling coil (col. 11, lines 1-23).
Alternatively, if for any reason it can be interpreted that the compressor is required to be external to the recirculating air duct, then Kinnis teaches, within the same field of endeavor, a compressor (32) and a condensing coil (26) external to the recirculating air duct for removing heat from the heat transfer fluid (para. [0062]).


Response to Arguments
Applicant's arguments in the Appeal Brief filed on December 14, 2021, have been fully considered but they are not persuasive, or they are moot, as detailed hereinbelow.
First, Applicant argues (pp. 9-10) that Examiner has ignored the fact that Calton does not teach a “controlled agricultural system” or a “closed agricultural growing space”. Examiner disagrees. On the contrary, for example, claim 1 merely refers to intended uses of the controlled system and the closed space, and the intended use for agricultural growing is not reflected in the structural limitations of the claim. Rather, the claims are largely directed to the environmental control system tasked with controlling the air quality in the closed space. Indeed, the only claims that relate to some structure specifically for growing plants are claims 2, 11, and 20, specifying that the closed growing space is a [sic] “green house” (claim 20 recites a “greenhouse”) in a generalized sense, and claims 3 and 12 which recite opaque walls and “grow lights” that are not otherwise distinguished from any other light source. Thus, in effect, Calton does in fact teach a “controlled agricultural system” or a “closed agricultural growing space” in 
Second, Applicant argues (pp. 10-15) that Examiner misconstrued the meaning of the term “closed”. Examiner disagrees. Calton does in fact teach a closed space suitable for agricultural growing, which is reflected in the fact that Figure 2 of Calton depicts a closed space which is essentially identical to Applicant’s depiction. Furthermore, as explained in the Final Rejection filed on June 18, 2021, there is a complete lack of support for the “special case” definition of closed presented in the Inventor Declaration, both in terms of the claims (the “closed” nature of the space, with regard to the space being sealed, made inaccessible, or impassable, is not expanded upon in a single claim) and the specification. 
While the term “closed” is currently being treated under the broadest reasonable interpretation, if Applicant’s “special case” definition were taken at face value, then Applicant would run into a litany of potential §112(a) problems: (1) How specifically is the entirety of the closed space is sealed/inaccessible/impassable (i.e., what about doors)? (2) How do workers and plants “break” the seal for purposes of entering and exiting the closed space during the ordinary course of operating the greenhouse? (3) 
While Calton does state that “it is generally necessary to supplement the process air 13 from the enclosed and conditioned space 11 with air from the surrounding ambient space for a variety of reasons, such as doors being opened, pressure differences, air filtration, loss, etc.”, it is clear that the prior art of Calton is intended to generally operate as a closed space, hence the accurate depiction of the closed space in Figure 2, featuring no gaps or supplemental air flow. Occasionally supplementing process air is only logical in the real world, and does not detract from the general operation of the system of Calton, which shows no outside air whatsoever entering or leaving the system (e.g., Figure 2). Furthermore, Examiner notes that the instant invention, in practice, would likely be required to deal with the exact same problems as Calton. Applicant does not explain how the closed space of the invention can remain closed, and without either intentional or accidental supplementation, when doors (not disclosed, but inherently necessary) are opened, when mechanical problems occur, when parts are fixed or replaced, etc. Once again, Applicant does not provide support in the specification for the special case definition of closed that Applicant requests.
In conclusion, Applicant appears to be attempting to “back door” a special new definition of “closed”—ex post facto—that is not supported by the disclosure in order to overcome the prior art. However, the rules require a full disclosure of the invention at 
Examiner notes as a procedural matter that all of the previously filed affidavits have been addressed in full in previous Office Actions.
Applicant’s arguments (pp. 15-16) with regard to the rejection of claims 2, 11, and 20 under §103 in view of Veltkamp have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments (p. 16) with regard to the rejection of claims 3 and 12 in view of Spence have been considered. However, Examiner notes that the entirety of the plant growth chamber of Spence is not being bodily incorporated into the system of Calton. On the contrary, Spence is merely being used to modify Calton for the teaching of opaque walls and interior lighting. Furthermore, Applicant’s arguments regarding the nutrient reservoir 30 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments (pp. 17-20) with regard to the rejection of certain claims using Veltkamp as a primary reference are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.